I concur in the majority's analysis and disposition of appellant's first assignment of error.  However, I respectfully dissent from the majority's disposition of appellant's second assignment of error.
Unlike the majority, when considering the evidence in a light most favorable to appellant as required by Civ. R. 56, I believe reasonable minds could differ whether appellee acted in a malicious, wanton, or reckless manner and, if so found, whether such conduct proximately caused injury to appellant.  Appellee has maintained the purpose of the e-mail was to support, motivate, and boost the morale of employees at the CSEA. However, inclusion of the subject line of the e-mail concerning appellant was not necessary to accomplish that purpose.
There is evidence of record to indicate appellee was aware appellant suffered from an anxiety disorder.  Appellant's affidavit avers appellee participated in an Ohio Civil Rights Commission case dealing with her anxiety disorder.  Additionally, appellee admitted he knew appellant suffered from "anxiety-type situations," and he was aware of this condition before he sent the offending e-mail.  Deposition of Robert McDonald at 5-6. Notwithstanding this knowledge, appellee testified he did not think about the effect the e-mail would have on appellant.  Id at 6.
I would reverse and remand this case to the trial court. *Page 311